         

EXHIBIT 10.65
LONG-TERM INCENTIVE AWARD AGREEMENT
(Restricted Stock)
     THIS LONG-TERM INCENTIVE RESTRICTED STOCK AGREEMENT (the “Award Agreement”)
is made the 18th day of May, 2011 (the “Grant Date”), by and between Citizens
Republic Bancorp, Inc. (the “Company”) and the undersigned (the “Grantee”),
pursuant to the Citizens Republic Bancorp, Inc. Stock Compensation Plan (the
“Plan”). Capitalized terms not defined in this Award Agreement shall have the
meanings respectively ascribed to them in the Plan.
     WHEREAS, the Company desires to encourage Grantee to make greater efforts
on behalf of the Company and its Affiliates to achieve the Company’s long-term
business plans and objectives and to further identify the interests of Grantee
with the interests of the Company’s shareholders;
     WHEREAS, the Company desires to grant this long-term restricted stock Award
to Grantee pursuant to the Plan; and
     WHEREAS, prior to the Grant Date, the Company received funding under the U.
S. Treasury’s Capital Purchase Program and became subject to the Troubled Asset
Relief Program (“TARP”) and certain compensation restrictions under the
Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009, and rules, regulations, programs and
interpretations promulgated thereunder, including the TARP Standards for
Compensation and Corporate Governance, Interim Final Rule, as it may be amended
from time to time. A limited number of Executives who have been granted
restricted shares are covered by such compensation restrictions and to the
extent that Grantee is now or may in the future be covered this Award will be
subject to such restrictions but otherwise such restrictions shall have no
effect on Grantee;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is agreed between the parties as
follows:
     1. Grant of Restricted Stock Award. Subject to the terms and conditions
hereof, including without limitation the restrictions set forth in this
Agreement, the Company hereby grants to Grantee a total of __________ shares of
the Company’s Common Stock, 40% of which shall be performance-based
(“Performance-Based”) and 60% of which shall be time-based (“Time-Based”),
subject to the restrictions described below.
     2. Performance-Based Shares Subject to Award. The shares subject to forty
percent (40%) of the Performance-Based portion of the Award (________ shares) is
subject to the Company’s attainment of the designated Pre-Tax, Pre-Provision
Profit target for fiscal years 2011 and 2012 combined (75% weighting), and the
Company’s attainment of the designated Net Income for fiscal years 2011 and 2012
combined (25% weighting). The two targets are separate, and the attainment of
one target but not both will not preclude payment of the percentage of
restricted shares attributable to the attained target, subject to satisfaction
of the vesting and lapse restrictions described herein. Restricted shares
attributable to a target that is not attained automatically shall be forfeited
as of the last day of the Company’s 2012 fiscal year. The percentage of
restricted shares attributable to an attained target of the Award shall 100%
vest on the second anniversary of the Grant Date if the Grantee has been
continuously employed with the Company or an Affiliate between the Grant Date
and the second anniversary of the Grant Date. Provided; however, that the
Performance-Based shares shall not be transferred, pledged, assigned or
otherwise alienated or hypothecated until the later of the vesting date and the
date(s) on which the restricted shares are no longer subject to the TARP
limitations set forth in Section 4 below, at which time the restrictions on the
Performance-Based shares shall lapse, and the associated number of shares shall
be freely transferable, which may occur in installments, if so required by
Section 4.
     3. Time-Based Shares Subject to Award. The shares subject to the Section 3
Time-Based portion of the Award (_____shares) shall 100% vest on the third
anniversary of the Grant Date if Grantee has been continuously employed with the
Company or an Affiliate between the Grant Date and the third anniversary of the
Grant Date. Provided; however, that the shares shall not be transferred,
pledged, assigned, or otherwise alienated or hypothecated until the later of the
vesting date and the date(s) on which the shares are no longer subject to the
TARP

 



--------------------------------------------------------------------------------



 



limitations in Section 4 below, at which time the restrictions on the Section 3
shares shall lapse, and the associated number of shares shall be freely
transferable, which may occur in installments, if so required by Section 4.
     4. Additional TARP Restrictions.
     Notwithstanding the vesting terms described above (or in any other
employment or severance agreement), the restricted shares subject to the Award
shall not become freely transferable earlier than the following schedule (except
as necessary to reflect a merger or acquisition of the Company):
     (a) 25% of the restricted shares subject to the Award at the time the
Company repays 25% of the aggregate financial assistance received by the Company
under TARP;
     (b) An additional 25% of the restricted shares subject to the Award at the
time the Company repays 50% of the aggregate financial assistance received by
the Company under TARP;
     (c) An additional 25% of the restricted shares subject to the Award at the
time the Company repays 75% of the aggregate financial assistance received by
the Company under TARP; and
     (d) An additional 25% of the restricted shares at the time the Company
repays 100% of the aggregate financial assistance received by the Company under
TARP.
     5. Lapse of Restricted Period.
          (a) Subject to compliance with Sections 6 and 7, restrictions on
shares subject to the Award shall be deemed to lapse at the close of business on
the later of the vesting date and the date on which the restricted shares are no
longer subject to the TARP limitations set forth in Section 4. Notwithstanding
the foregoing, in the event of Grantee’s (i) death, (ii) Disability, or (iii)
termination of employment that would entitle Grantee to severance payments
pursuant to the provisions of the Company’s Severance Pay Plan, as in effect
from time to time (the “Severance Pay Plan”), the outstanding Time-Based
restricted shares, and the Performance-Based restricted shares that have
satisfied the Company’s performance targets but are not vested, shall vest based
on the number of months that have lapsed in the vesting period. In the event
that Grantee retires, then the outstanding Time-Based restricted shares shall be
forfeited, and the outstanding Performance-Based restricted shares that have
satisfied the Company’s performance targets shall vest based on the number of
months that have lapsed in the vesting period. For purposes of this Agreement,
notwithstanding the definition in the Plan document, “retirement” shall mean
Grantee’s cessation of employment for reasons other than Cause following the
later of Grantee’s 55th birthday and completion of five years of employment with
the Company or an Affiliate. All outstanding restricted shares shall 100% vest
in the event of a Change in Control. Upon the later of the vesting date and the
date(s) on which such restricted shares are no longer subject to the TARP
limitations in Section 4, the associated number of shares shall be freely
transferable. If Grantee’s employment with the Company or its Affiliates
terminates prior to full vesting other than under the circumstances described in
this Section 5, any portion of the Award that has not vested at the time of such
termination shall be forfeited.
     (b) Until the lapse of all applicable restrictions described in Sections 2
through 5 on shares subject to this Award, any certificate evidencing the shares
subject to the Award shall carry the following restrictive legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Citizens Republic Bancorp
Stock Compensation Plan (the “Plan”), rules and administrative guidelines
adopted pursuant to such Plan and an Agreement dated May 18, 2011. A copy of the
Plan, such rules and such Agreement may be obtained from the Secretary of
Citizens Republic Bancorp, Inc.
     (c) The Company reserves the right to place stop transfer instructions on
shares which are subject to the restrictions described in Sections 2, 3 and 4 of
this Agreement. Grantee shall be entitled to removal of such legend and stop
transfer instructions at the time or times provided by, and in accordance with,
Section 10.3 of the Plan.

 



--------------------------------------------------------------------------------



 



     6. Restrictive Covenants.
     As consideration for the grant of this Award, Grantee agrees to comply with
and be bound by the following restrictive covenants:
     (a) Non-Disclosure of Confidential Information. All “Confidential
Information” concerning Company and its customers shall be kept strictly
confidential and shall not be disclosed by Grantee to any third parties or used
by Grantee in a manner contrary to Company’s interests at any time without the
prior consent of Company, except as required by law. “Confidential Information”
includes customer and client lists and all customer, technical, business,
marketing, financial, systems and personnel information from whatever source,
the disclosure of which might be contrary to the interests of Company, excluding
information which is or becomes publicly available other than by Grantee’s acts
or omissions. All Confidential Information and all other property of Company
will be returned to Company on or before the date Grantee’s active status
terminates, and Grantee will not retain any copies in any form.
     (b) Non-Solicitation of Employees and Customers. During Grantee’s
employment and for a period of one year following Grantee’s termination of
employment for any reason, including retirement, Grantee shall not, without the
prior written consent of Company:
          (i) on his/her own behalf or on behalf of any third party, whether
directly or indirectly, hire or employ, attempt to hire or employ, or solicit,
encourage or induce to leave employment with Company or to accept employment
elsewhere than Company, any person who was employed by Company at any time
during the 18-month period beginning six months prior to the termination of
Grantee’s employment and ending one year after such termination.
          (ii) on his/her own behalf or on behalf of any third party, whether
directly or indirectly, provide, sell, market or endeavor to provide, sell or
market any Competing Services to any Restricted Customers (as such terms are
defined below), or otherwise solicit or communicate with any Restricted
Customers for the purpose of selling or providing any Competing Services.
“Competing Services” means any products or services that are similar to or
competitive with the products and services sold or offered by Company.
“Restricted Customers” means any of Company’s current, former, or prospective
customers to whom Grantee provided services, with whom Grantee had business
contact on behalf of Company, with respect to whom Grantee has confidential
information, or with whom Grantee had any responsibilities during the last two
years of Grantee’s employment with Company.
     (c) Non-disparagement. During Grantee’s employment and following Grantee’s
termination of employment for any reason, including retirement, Grantee shall
not publicly or privately make disparaging comments with respect to Company or
it’s management in general and specifically with respect to any of Company’s
personnel, operations, products, policies or practices.
     (d) Non-Competition. During Grantee’s employment and for a period of one
year following Grantee’s termination of employment for any reason, including
retirement, Grantee shall not, without the prior written consent of Company,
become employed by (including self-employment) or otherwise provide services to
or on behalf of any person or entity whose business competes with Company where
both:
          (i) Grantee will be called to perform the same or substantially
similar functions to those which Grantee performed while employed by Company
during the one-year period prior to the termination of Grantee’s employment, and
          (ii) Grantee will, by virtue of the new business relationship, be
acting in a manner which is or may reasonably be expected to be prejudicial to
or in conflict with the interests of Company, as determined in the reasonable
discretion of the Chief Executive Officer of Company or the Chief Executive
Officer’s designee.
The restrictions set forth in this paragraph 6(d) shall not apply following a
termination of Grantee’s employment that would entitle Grantee to severance
payments pursuant to the provisions of the Company’s Severance Pay Plan.
     (e) Subsequent Assistance. Following Grantee’s termination of employment
for any reason, (other than death and in certain instances, Disability) Grantee
shall furnish such reasonable subsequent assistance requested by Company that is
deemed material to the transition of responsibilities from Grantee to his or her
successor.

 



--------------------------------------------------------------------------------



 



     (f) Reformation. If any portion of these restrictive covenants is found to
be unenforceable, any court of competent jurisdiction may reform the
restrictions as to time, geographical area or scope to the extent required to
make the provision enforceable under applicable law.
     (g) Disclosure of Information. Grantee hereby agrees that he/she shall
provide Company with any information reasonably requested to determine
compliance with these restrictive covenants and authorizes Company to disclose
the covenants and the remedies for their violation to any third party who might
be affected thereby, including Grantee’s prospective employer.
     (h) Cancellation and Other Remedies. If Grantee violates the restrictive
covenants described in Sections 6(a) through 6(e) above:
          (i) all shares subject to this long-term restricted stock Award that
are subject to restriction shall be forfeited immediately,
          (ii) all shares that were covered by this grant and that became free
of restrictions within the period beginning one year prior to the termination of
Grantee’s employment, net of any taxes withheld (whether withheld in cash or
shares), shall be canceled immediately for no consideration, and
          (iii) Grantee shall be required to reimburse Company in an amount
equal to any gain realized by Grantee (determined as of the sale date) with
respect to the sale of any shares originally covered by this long-term
restricted stock Award within the period beginning one year prior to the
termination of Grantee’s employment and ending six (6) months after the
termination of Grantee’s employment, net of any taxes withheld (whether withheld
in cash or shares).
     Grantee acknowledges that a violation or attempted violation on his or her
part of the restrictive covenants set forth in Sections 6(a) relating to
disclosure of Confidential Information, 6(b) relating to solicitation of
Company’s employees and customers and 6(c) relating to the making of disparaging
comments concerning Company shall cause immediate and irreparable damage to
Company, and therefore agrees that Company shall be entitled as a matter of
right to an injunction from any court of competent jurisdiction restraining any
violation or further violation of such terms, such right to an injunction,
however, shall be cumulative and in addition to whatever other remedies Company
may have under law or equity. With respect to any violation of the restrictive
covenants set forth in Sections 6(d) relating to noncompetition and 6(e)
relating to subsequent assistance, the right to injunctive relief shall not
apply and only the remedies set forth in sub-sections 6(h)(i), (ii) and
(iii) shall be available to Company. In any action or proceeding by Company to
enforce these restrictive covenants where Company is the prevailing party,
Company shall be entitled to recover from Grantee its reasonable attorneys’ fees
and expenses incurred in such action or proceeding.
     7. Clawback. Grantee acknowledges that this Award is subject to all
applicable clawback policies of the Company, including but not limited to
recovery or “clawback” by the Company if the lapse of restrictions on shares
subject to the Award is or was based on materially inaccurate financial
statements or violates TARP or the rules, regulations and/or government guidance
issued thereunder. Grantee acknowledges that this Award Agreement may be amended
as necessary to comply with the requirements and/or limitations under TARP or
any other federal requirements, which could include revocation of all or a
portion of the Award.
     8. Code Section 409A. It is intended that this Award Agreement and shares
granted pursuant to the Award shall be exempt from or in compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). If
shares subject to the Award become subject to taxation under Code Section 409A,
Grantee agrees that the Company, without the consent of Grantee, may modify this
Award Agreement to the extent and in a manner that the Company deems necessary
or advisable or shall take such other action or actions, including an amendment
or action with retroactive effect, which the Company deems appropriate to keep
the Award from being subject to Code Section 409A or to amend the Award to
comply with Code Section 409A.
     9. Non-Assignability of Award. The Award hereby granted shall not be
transferable. No purported assignment or transfer of this Award, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the purported assignee or transferee any
interest or right whatsoever. For the avoidance of doubt, the parties
acknowledge that this Section 9 applies to the Award itself, not to the shares
subject to the Award, and that the transferability of the shares subject to the
Award shall be governed by Sections 2 through 7 of this Agreement.

 



--------------------------------------------------------------------------------



 



     10. Adjustments. In the event of any stock dividend, reclassification,
subdivision or combination, or similar transaction affecting the shares covered
by this Award, the rights of Grantee are subject to adjustment as provided in
Section 9.1 of the Plan to the extent deemed necessary by the Committee.
     11. Rights as Shareholder. During the Restricted Period, Grantee shall be
considered the record owner of the shares subject to this long-term restricted
stock Award and shall have all the rights of a shareholder (including voting and
dividend rights) with respect to the shares subject to the Award commencing on
the Grant Date. Notwithstanding the foregoing, if any dividends or distributions
are paid in shares of Common Stock during the Restricted Period, the dividend or
other distribution in shares shall be subject to the same restrictions on
transferability as the shares of restricted stock with respect to which they
were paid.
     12. Withholding. No later than the date as of which an amount first becomes
includible in the gross income of Grantee for federal income tax purposes with
respect to any shares subject to this Award, Grantee shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, all
federal, state and local income and employment taxes that are required by
applicable laws and regulations to be withheld with respect to such amount.
Grantee authorizes the Company to withhold from his or her compensation,
including withholding from Grantee’s shares subject to the Award, to satisfy any
income and employment tax withholding obligations in connection with the Award.
If Grantee is no longer employed by the Company at the time any applicable taxes
are due and must be remitted by the Company, Grantee agrees to pay applicable
taxes to the Company, and the Company may delay removal of the restrictive
legend until proper payment of such taxes has been made by Grantee. Grantee may
satisfy such obligations under this Section 12 by any method authorized under
Section 10.5 of the Plan.
     13. Notices. Every notice relating to this Award Agreement shall be in
writing and if given by mail shall be given by registered or certified mail with
return receipt requested. All notices to the Company shall be delivered to the
Secretary of the Company at the Company’s headquarters. All notices by the
Company to Grantee shall be delivered to Grantee personally or addressed to
Grantee at Grantee’s last residence address as then contained in the records of
the Company or such other address as Grantee may designate. Either party by
notice to the other may designate a different address to which notices shall be
addressed. Any notice given by the Company to Grantee at Grantee’s last
designated address shall be effective to bind any other person who shall acquire
rights hereunder.
     14. Governing Law. This Award Agreement (a) shall be governed by and
construed in accordance with the laws of the State of Michigan without giving
effect to conflict of laws, and (b) is not valid unless it has been signed by
Grantee and the Company.
     15. Provisions of Plan Controlling. Except as provided in Sections 2, 4, 5,
6 and 7 of this Agreement, the provisions hereof are subject to the terms and
provisions of the Plan. In the event of any conflict between the provisions of
this Agreement and the provisions of the Plan, the provisions of the Plan shall
control except with regard to Sections 2, 4, 5, 6 and 7.
     16. Acceptance of Agreement. This Agreement must be accepted by Grantee on
the Solium web site no later than the close of business on _____. In the event
that this Award Agreement is not accepted by Grantee pursuant to the procedures
set forth on the Solium web site, the Common Stock granted hereunder shall be
canceled immediately and Grantee shall forfeit all rights hereunder.
     IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement
as of the day and year first above written.

              GRANTEE   CITIZENS REPUBLIC BANCORP, INC.    
 
           
 
  By:      
 
     
 
   
 
      Cathleen H. Nash    
 
  Its:   Chief Executive Officer    

 